Motion by petitioner to confirm the report of the Special Referee in which the Referee: (a) finds that respondent is not guilty of any of the charges made, except the charge that, with respect to the filing of retainer statements in negligence actions, respondent violated rule 3 of the Special Rules of this court regulating the conduct of attorneys and counselors at law; and (b) recommends that respondent be reprimanded for such violation. The findings of the Referee are confirmed. In view of the good reputation of the respondent, liis full disclosure, and his complete co-operation with the Judicial Inquiry and the Referee, the court is of opinion that, as recommended, the discipline should be confined to a reprimand for the violation of said rule 3. Accordingly, the motion to confirm the Referee’s report is granted and respondent is hereby reprimanded for violating the provisions of said rule 3. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.